Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (WO 2011102524 A1).
Regarding claim 1, Goto et al. (here Goto) at fig. 4-5 discloses a contact module [110c] for making electrical tactile contact with a component [20], the contact module comprising: carrier having a carrier [113] which has a contact side [side of 113 towards 20] assignable to the component and a connection side [side of 113 near 115] facing away from the contact side, and at least two electrically conductive contact elements [111, 112], at least one of the electrically conductive contact elements being a spring contact pin [112] with a spring-loaded contact head [as shown], wherein free ends of the at least two contact elements protrude [as shown] from the contact side of the carrier for making tactile contact [as shown] with the component [20], wherein at least one protective wall [wall of 113 near 111] is disposed on the contact side of the [as shown]. 
Regarding claim 2, Goto at fig. 4-5 discloses the protective wall is a jacket wall [top portion of wall of 113 near 111] which extends peripherally around the contact elements along the side. 
Regarding claim 7, Goto at fig. 4-5 discloses the at least one of the contact elements is a leaf spring contact or an electrically conductive contact ring [111]. 
Regarding claim 12, Goto at fig. 4-5 discloses the at least one control device [150] disposed on the connection side of the carrier, the at least one control device having at least one electrical/electronic control component for operating the contact module and/or an electrical interface [115,116,117]. 
Regarding claim 14, Goto at fig. 4-5 discloses the means for releasably locking in an opening of a carrier system plate, the means for releasably locking located on an outside jacket wall of the carrier and/or the protective wall [openings in system support board 130]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of Ikegami (US 9007081) and Saulnier et al. (US 2004/0013396 A1).
Regarding claim 3, Goto at fig. 4-5 discloses the at least one of the carrier and the protective wall. Goto is silent about said protective wall is made of an electrically non-conductive material. It is old and well known to have protective wall made of an insulating material to protect the contact elements. Ikegami at fig. 4 discloses protective wall 2 made of an insulating material. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use insulating material as protective wall since it protects the contact elements and further advantages that Ikegami has to offer (see  lines 29-49 of column 2).
Regarding claim 4, Ikegami at fig. 4 discloses the protective wall at an end thereof facing away from the carrier comprises a centering device [see bevel as shown] for centrally introducing the component into the contact space. 
Regarding claim 5, Ikegami at fig. 4 discloses the centering device comprises at least one insertion bevel. 
Regarding claim 6, Ikegami at fig. 4 discloses the insertion bevel is formed integrally with the protective wall or is fixed to the protective wall as a separate centering element. 
Regarding claims 8-9, Goto discloses all the elements including the contact ring 111. Goto is silent about the contact ring slidably mounted on an inside of the protective wall or the contact ring mounted spring-loadable in the direction of the carrier. These are minor structure modification of a kind that a person having ordinary skill in the art at 
Regarding claim 10, the modified Goto discloses all the elements. Ikegami at fig. 6 uses insulation 2 as a spacer. Therefore, the spacer disposed in the carrier within the contact space which projects from the contact side for limiting a penetration depth of the component into the contact space is minor structure modification to Ikegami at the time of the effective date for a person having ordinary skill in the art, in order to obtain same advantages that Ikegami has to offer.
Regarding claim 11, Ikegami at fig. 6 discloses the at least one spacer is formed integrally with the carrier [2 as shown]. 
Regarding claim 13, Goto discloses all the elements. Goto is silent about at least one coolant channel formed in and/or on the contact module, wherein the at least one coolant channel opens into the contact space. Saulnier et al. (hereafter Saulnier) at ¶0048 discloses a coolant channel [33] formed in and/or on the contact module, wherein the at least one coolant channel opens into the contact space. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective fling date to use coolant channel as taught by Saulnier to modify Goto, in order to obtain advantages that Saulnier have to offer.
Regarding claims 15-17, the combination of Goto, Ikegami and Saulnier as mentioned above at rejections of claims 1-14 discloses all the elements of a contact system for making electrical tactile contact with a plurality of identically formed components [21, 22 of Goto], the contact system comprising: at least one carrier system plate with a plurality of openings [openings in 130 for 110 of Goto]; and a [110b-f of Goto] for making electrical tactile contact with the components, wherein in one or more of the openings one of the contact modules is releasably locked or lockable, wherein each of the contact modules includes a carrier having a contact side assignable to one of the components and a connection side facing away from the contact side, and at least two electrically conductive contact elements, at least one of the electrically conductive contact elements being a spring contact pin with a spring-loaded contact head, wherein free ends of the at least two contact elements protrude from the contact side of the carrier for making tactile contact with the component, wherein at least one protective wall is disposed on the contact side of the carrier, the at least one protective wall forming at least one contact space in which the free ends of the contact elements are disposed, wherein at least one of the carrier and the protective wall is made of plastic, and wherein the at least one coolant channel is a cooling air channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 11, 2021